Exhibit 10.1

RENEWAL AGREEMENT

TO

TRADEMARK LICENSE AGREEMENT

BETWEEN

THE U.S. SECURITIES AND EXCHANGE COMMISSION

AND

EDGAR ONLINE, INC.

WHEREAS, the U.S. Securities and Exchange Commission (“SEC”) has adopted and is
using the trademark EDGAR® (the “Mark”) and has registered the Mark, among other
marks, with the U.S. Patent and Trademark Office; and

WHEREAS, EDGAR Online, Inc. (“EDGAR Online”) has entered into a Trademark
License Agreement with the SEC dated as of March 26, 1999, as amended on
September 10, 1999, September 25, 2001, and November 15, 2005 (the “License
Agreement”), whereby the SEC granted EDGAR Online a non-exclusive,
non-assignable, royalty-free license to use the Mark in accordance with the
terms and conditions set forth in the License Agreement; and

WHEREAS, under the License Agreement, EDGAR Online has used the Mark as part of
its EDGAR Online mark and its other EDGAR-formative marks in connection with its
offering of products and services related to financial information about filings
made with the SEC and as part of its ticker symbol in connection with its stock
listing; and

WHEREAS, the SEC and EDGAR Online wish to add to the License Agreement
EDGAR-formative marks formerly owned by companies that EDGAR Online acquired
subsequent to March 26, 1999; and

WHEREAS, the SEC and EDGAR Online wish to renew and amend the License Agreement
according to the terms and conditions set forth below (the “Renewal Agreement”).

NOW, THEREFORE, in consideration of the mutual promises herein contained, EDGAR
Online and the SEC agree as follows:

 

  1. The License Agreement is hereby renewed for an additional ten year term
commencing on March 10, 2009 (the “Renewal Term”). Following the expiration of
the Renewal Term, the License Agreement may be renewed for subsequent ten-year
terms by the mutual consent of the parties hereto and the execution of a valid
Renewal Agreement in accordance with Section 3.a of the License Agreement.

 

  2. Paragraph 4 of the License Agreement is hereby deleted in its entirety and
replaced with the following:

If EDGAR Online is dissolved, or is the subject of bankruptcy proceedings, the
SEC shall have the right to terminate the License immediately. If EDGAR Online
is sold or transferred, EDGAR Online must obtain the SEC’s prior written consent
to any assignment of the License Agreement to EDGAR Online’s successor. The SEC
agrees that such consent shall not be unreasonably withheld or delayed.

 

1



--------------------------------------------------------------------------------

  3. The mark FREEEDGAR formerly owned by FreeEDGAR.com, Inc. is added to the
License Agreement effective October 23, 2007. The marks EDGAR PRO and EDGARNEWS
formerly owned by Financial Insight Systems, Inc. are added to the License
Agreement effective February 19, 2009.

 

  4. Other than as provided for herein, all terms and conditions of the License
Agreement shall remain in full force and effect through the Renewal Term.

IN WITNESS WHEREOF, the parties have caused this Renewal Agreement to be duly
executed as of this 10th day of March, 2009.

 

THE U.S. SECURITIES AND EXCHANGE COMMISSION     EDGAR ONLINE, INC. By:  

/s/    Richard Heroux

    By:  

/s/    Philip D. Moyer

Name:  

Richard Heroux

    Name:  

Philip D. Moyer

Title:  

Assistant Director, OIT

    Title:  

CEO and President

Date:  

March 11, 2009

    Date:  

March 09, 2009

 

2